UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 February 1, 2011 Date of Report (Date of earliest event reported) ANWORTH MORTGAGE ASSET CORPORATION. (Exact Name of Registrant as Specified in its Charter) Maryland (State or Other Jurisdiction of Incorporation) 001-13709 52-2059785 (Commission File Number) (IRS Employer Identification No.) 1299 Ocean Avenue, Second Floor, Santa Monica, California (Address of Principal Executive Offices) (Zip Code) (310) 255-4493 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Item 8.01. Other Events. On February 1, 2011, American Stock Transfer and Trust Company, as the Administrator of the Anworth Mortgage Asset Corporation 2009 Dividend Reinvestment and Stock Purchase Plan (the “Plan”), mailed a letter (the “Letter”) to all participants in the Plan notifying them of a change to the discount offered on dividend reinvestment. A copy of the Letter is filed herewith as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Exhibits. Exhibit 99.1 Letter dated February 1, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ANWORTH MORTGAGE ASSET CORPORATION Date: February 1, 2011 By: /s/ Lloyd McAdams Chief Executive Officer EXHIBIT INDEX Exhibit # Description Letter dated February 1, 2011.
